Name: 96/225/EC: Council Decision of 22 December 1995 on the provisional application of certain bilateral agreements between the European Community and certain third countries on trade in textile products (Bulgaria, the People's Republic of China, Czech Republic, Slovakia, Uzbekistan)
 Type: Decision
 Subject Matter: trade policy;  leather and textile industries;  cooperation policy;  international trade;  international affairs;  European construction
 Date Published: 1996-03-30

 Avis juridique important|31996D022596/225/EC: Council Decision of 22 December 1995 on the provisional application of certain bilateral agreements between the European Community and certain third countries on trade in textile products (Bulgaria, the People's Republic of China, Czech Republic, Slovakia, Uzbekistan) Official Journal L 081 , 30/03/1996 P. 0310 - 0310COUNCIL DECISION of 22 December 1995 on the provisional application of certain bilateral agreements between the European Community and certain third countries on trade in textile products (Bulgaria, the People's Republic of China, Czech Republic, Slovakia, Uzbekistan) (96/225/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 113 in conjunction with Article 228 (2), first sentence, thereof,Having regard to the proposal from the Commission,Whereas the Commission has negotiated on behalf of the Community bilateral agreements to amend and, where appropriate, renew the existing bilateral agreements and protocols on trade in textile products with certain third countries;Whereas these bilateral agreements should be applied on a provisional basis from 1 January 1996, pending the completion of procedures required for their conclusion, subject to reciprocal provisional application by the partner countries,HAS DECIDED AS FOLLOWS:Sole ArticleThe bilateral agreements listed in the Annex to this Decision, shall be applied on a provisional basis from 1 January 1996, pending their formal conclusion, subject to reciprocal provisional application by the partner countries.The texts of the initialled agreements are attached to this Decision.Done at Brussels, 22 December 1995.For the CouncilThe PresidentL. ATIENZA SERNAANNEX LIST OF COUNTRIES BULGARIACHINACZECH REPUBLICSLOVAK REPUBLICUZBEKISTAN